 CORNELL UNIVERSITY329Cornell UniversityandAssociation of Cornell Em-ployers-LibrariesCornell University,PetitionerandStaff Associationof the Metropolitan District Office,School of In-dustrial and Labor Relations,Cornell UniversityCornellUniversity,PetitionerandAssociation ofCornell Employers-LibrariesCornell University,PetitionerandCivilService Em-ployees Association, Inc.Syracuse University,PetitionerandServiceEm-ployeesInternationalUnion,Local200,AFL-CIO.Cases3-RC-4768,3-RM-440,3-RM-441, 3-RM-442, and 3-RM-433June 12, 1970DECISION, ORDER, AND DIRECTION OFELECTIONBY MEMBERS FANNING,MCCULLOCH,BROWN, ANDJENKINSUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, aconsolidated hearing was held before Hearing Of-ficer John W. Irving of the National Labor Rela-tions Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedures, Series 8, as amended, by direction ofthe Regional Director for Region 3, these caseswere transferred to the Board for decision. Briefswere filed by the Employers, the Association ofCornell Employees-Libraries, Civil Service Em-ployees Association, Inc., and Service EmployeesInternational Union, AFL-CIO, in behalf of ServiceEmployees InternationalUnion,Local200,AFL-CIO.' The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed.On the entire record in this case, the Board finds:1.Cornell University and Syracuse University,the Employers herein, have filed representationpetitions seeking elections to determine the bar-gainingrepresentativesofcertainoftheirnonacademic employees. Association of CornellEmployees-Libraries (herein called ACE) has alsofiled a petition seeking to represent a group oflibrary employees.The threshold question is whether the Board hasor should assert jurisdiction over nonprofit collegesand universities in view of the 1951 decision in theColumbia Universitycase.' In that case, the Boarddecided that it would not effectuate the policies ofthe Act "to assert its jurisdiction over a nonprofit,educational institution where the activities involvedare noncommercial in nature and intimately con-nected with charitable and educational activities ofthe institution.' 3All the petitioners urge the Board to overrule theColumbiaUniversitycase.Syracuse and Cornellargue that the operations and activities of educa-tional institutions as a class, and of Cornell andSyracuse in particular, have an overwhelming im-pact and effect on interstate commerce, that theoperations of universities and colleges have increas-ingly become matters of Federal interest, and thatthis interest coupled with the failure of the Statesadequately to recognize and legislate for labor rela-tionsaffecting these institutions and their em-ployees now justifies the Board in asserting jurisdic-tion. In support of their contention as to the impactof the operations of Syracuse and Cornell, as wellas of educational institutions as a class, upon in-terstate commerce, the Employers have presentedextensivedocumentation of financial activitieswhich are set forth hereinafter.Syracuse UniversitySyracuse University is the largest employer in thecity of Syracuse, New York. It has about 3,500academic and nonacademic employees. The cur-rent student population is 21,000, of whom 4,000to 5,000 are from out-of-State, and 900 from out-of-country. In addition to facilities in New YorkState, Syracuse has facilities in South America,Holland, Italy, and France.The purchasing department of the Universitymakes annual purchases approximating $8 millionof which more than $5 million originate outside theState of New York. In addition, the University'With the Board's consent the following parties submitted amici curiaebriefs supporting the Board's assertion of jurisdictionAFL-CIO,BostonUniversity,Colgate University, Dowling College, Fordham University,Hamilton College,Lasell Junior College, Maria Regina College,New YorkUniversity, RochesterInstituteof Technology,St John FisherCollege,University of Rochester, Wheaton College, Yale University, NAACP LegalDefense and Educational Fund, IncParties opposing Board assertion ofjurisdiction Association of Indepen-dent California Colleges and Universities, Association of Private Collegesand Universities of Georgia, Baylor University, California Institute ofTechnology,California State Colleges,Federation of Independent IllinoisColleges, New YorkStateLaborRelations Board, Oregon IndependentColleges Association, SouthernMethodist University, Texas ChristianUniversity, University of Miami, and University of the Pacific Also the Na-tional Association of StateLaborRelations Agencies passed a resolution inOctober 1969,requesting the Board to continue its exemption for privatecolleges and universities2Trustees ofColunibia Universtq, 97NLRB 4243 /d at 427183 NLRB No. 41 330DECISIONSOF NATIONALLABOR RELATIONS BOARDBook Store and Food Service annually make out-of-State purchases valued at more than $2 million.The University operates a theatre which annuallymakes out-of-State purchases valued at about$300,000. The University realizes $500,000 an-nually from the sale of tickets for football games,and $250,000 from the sale of television and radiorights.Syracuse has an annual operating budget of $66million. It has an investment portfolio valued at $36million, which includes stockholdings in industrialfirms,banks, and utilities. It also is the solestockholder in a-country club whose employees arerepresented by a union certified by the Board.Further, it has real estate investments outside NewYork State valued at $750,000.Finally, Syracuse is a party to numerous spon-sored research contracts with such Federal agenciesas the Department of Defense, National Aeronau-tics and Space Administration, Institute of Health,and Department of Labor and such private spon-sors as the Ford and Carnegie foundations. The an-nual value of these research contracts is in excessof $13 million.Cornell UniversityCornellUniversity is the largest employer inTompkins County, New York. It has more than8,000 employees in New York State, of whom2,700 are academic and 5,700 nonacademic. Cor-nell presently has an enrolled student body exceed-ing 14,000. Fifty percent of these students are fromoutside the State of New York. There are also inexcess of 1,100 students from 87 foreign countriesenrolled at the University.TheUniversityhasofficesinOhio,Mas-sachusetts, Illinois, Florida, and Pennsylvania, andoperates an observatory in Puerto Rico.During 1968-69, the University's publishing de-partment purchased goods valued at $16,400,000.Of this sum, $10,750,000 represented purchases ofitems manufactured outside the State of New York.During the same period, Cornell University Pressmade purchases of almost $1 million, of whichmore than half represented direct or indirectpurchases of out-of-State manufactured products.During this same year, the Press made sales valuedat $942,000 to purchasers outside the State. Cor-nell also owns a radio station, a CBS affiliate, whichin 1968-69 received $296,000 from local and re-gional advertising, and $38,000 from national ad-vertising.Cornell'sannualexpendituresamount to$142,300,000. Its current assets are valued at$282,500,000. Included is an investment portfolioof over $250 million which consists,inter alia,of in-vestments in industrial concerns, banks, insurancecompanies, and public utilities.During 1968-69, Cornell had research contractsamounting to $26,600,000 sponsored by variousagencies of the Federal Government, including Na-tional Science Foundation, Public Health Service,AtomicEnergyCommission,DepartmentofDefense, and National Aeronautics and Space Ad-ministration. In addition, the University received $6million for research projects sponsored by suchfoundations as Ford, Carnegie, and Rockefeller.DiscussionSection 2(2) of the Act defines an "employer" asfollows:... any person acting as an agent of an em-ployer, directly or indirectly, but shall not in-clude the United States or any wholly ownedGovernment corporation, or any FederalReserve Bank, or any State or political subdivi-sion thereof, or any corporation or associationoperating a hospital, if no part of the netearnings inures to the benefit of any privateshareholder or individual ....Although Section 2(2) specifically excludes non-profit hospitals from the Act's coverage, it containsno such exclusion of private, nonprofit educationalinstitutions. In theColumbia Universitycase, theBoard reviewed the then recently enacted Taft-Hartley amendments to the National Labor 'Rela-tions Act and concluded that... the activities of Columbia University affectcommerce sufficiently to satisfy the require-ments of the statute and the standardsestablished by the Board for the normal exer-cise of its jurisdiction .... 4However, the Board, as a discretionary matter,declined to assert such jurisdiction because of state-ments in the House Conference Report5 whichseemed to indicate approval of what the report be-lieved to have been the Board's pre-1947 practiceof declining in the exercise of its discretion to assertjurisdiction over certain nonprofit organizations.'The Board concluded:Under all the circumstances, we do not be-lieve that it would effectuate the policies of theAct for the Board to assert its jurisdiction overa nonprofit, educational institution where the4 Id at 425°H Rept510, 80th Cong1st Sess , p 32See discussion inColumbiaUniverstt),supra at 426-427 CORNELL UNIVERSITYactivities involved are noncommercial in na-ture and intimately connected with the charita-ble purposes and educational activities of theinstitution.It should be noted that, although the House Con-ference Report referred to the Board's pre-1947practice with respect to exercising jurisdiction overnonprofit employers, the 1947 amendments them-selves placed no curb on the Board's discretionaryjurisdiction except as to nonprofit hospitals. The re-port did not say that, because the Board had de-cided before 1947 it would not effectuate the poli-cies of the Act to assert jurisdiction over certainemployers, it must continue to refuse to assert suchjurisdiction indefinitely in the future despite changeof circumstances. This hardly seems inadvertent.Congress was well aware that the Board's discre-tionary standards for asserting jurisdiction were notfixed, but had been changed from time to time. Thevery fact that Congress rejected the 1947 Houseproposals for the specific exemption from the Actof broad classes of charitable or nonprofit organiza-tions seems to indicate that Congress was contentto leave to the Board's informed discretion in thefuture as it had in the past, whether and when to as-sert jurisdiction over nonprofit organizations whoseoperations had a substantial impact upon interstatecommerce.We adhere to the view that the Board has statu-tory jurisdiction over nonprofit educational institu-tions whose operations affect commerce. But weshall no longer decline to assert jurisdiction oversuch institutions as a class.In the intervening two decades sinceColumbiaUniversitywas decided, the Board has declined toassert jurisdiction over nonprofit universities if theactivity involved was noncommercial and intimatelyconnected with the school's educational purpose.'However, an analysis of the cases reveals that thedividing line separating purely commercial fromnoncommercialactivityhasnotbeeneasilydefined.8Those who urge adherence to theColumbiaUniversitydoctrine9 contend that the legislative his-tory of the Taft-Hartley amendments establishes' See, e g,Leland StanfordJunior University,152 NLRB 704,Universitof Miami,146 NLRB 1448The courtshave not directly passed on thevalidity ofthe Board's interpretation of Sec 2(2) and its legislative historyHowever, this question is referredto inOffice EmployeesInternationalUnion,Local 1I v N L R B ,353 US 313, where the Supreme Courtreverse the Board's refusal to assert jurisdiction over nonprofit laborunions as a class Although the Court quoted language fromthe 1947 Con-ference Report with apparentapproval, itnevertheless stated that "theBoard has never recognized such a blanket rule of exclusion over all non-profit employers It has declined jurisdiction on anad hocbasis over reli-gious, educational,and eleemosynary employers" (ldat318 ) SeealsoHotel Employees Local 255 v N L R B ,358 US99, where the331that Congressintendedto exempt nonprofit educa-tional institutionsfrom the coverage of the Act.They furtherargue thatCongress ratified itsearlierposition by amendingthe Act in 1959 without com-menting on or alteringthe 1947 Conference Reportrelative to exclusion.It is true that the legislativehistory of the 1959Landrum-Griffin Act is completely silent on thematter ofnonprofit employers.We are not per-suaded,however, thatcongressionalsilence may beconstrued as indicatingcontinuedcongressional ap-proval of either the 1947 legislative history orBoard reliance on it.The fact remains thatSection2(2) contains no express exemptionfor nonprofitemployers. More to the pointis thatin 1959 Con-gress enactedSection 14(c) which for the first timebothauthorized and set limits on the Board's dis-cretionary refusal toexercise jurisdiction.Two years before theenactmentof Section14(c), the Supreme Court ruled inGuss v. UtahLabor Relations Board"that the States werepowerless to entertain cases which fell within theNLRB's statutory jurisdiction, even though theBoard had declined to assert such jurisdiction.Thus, a "no-man's land" was created where em-ployers and employees were denied a Federalforum for the resolution of labor disputes and yetwere unable to turn to the States for alternativerelief.['Ample 'evidence in the legislative historyreveals that Section 14(c) was the Congressionalresponse designed toeliminatethe "no-man'sland."12 Toward this end, Section 14(c)(1) statesthat the Board in its discretion may "decline toassert jurisdiction over any labor dispute involvingany class or category of employers, where, in theopinion of the Board, the effect of such labor dis-pute on commerce is not sufficiently substantial towarrant the exercise of its jurisdiction. . . ." Con-versely, it impliedly confirms the Board's authorityto expand its jurisdiction to any class of employerswhose operations substantially affect commerce.Section 14(c)(2) further attempts to narrow the"no-man's land" gap by empowering the Statesto exercise jurisdiction when the Board declines toso assert.Supreme Court ruled that it was not permissible for the Board to decline ju-risdiction over an industry which substantially affects commerce"CompareWoods Hole OceanographicInstitution,143 NLRB 568,Mas-sachusettsInstituteof Technology (LincolnLaboratory),110 NLRB 1611,andCaliforniaInstituteof Technology,102 NLRB 1402 (jurisdiction as-serted), withArmour Research Foundationof IllinoisInstituteof Technolo.gy, 107NLRB 1052(jurisdiction declined)eEg , amici curiaebriefs of Association of IndependentCalifornia Col-leges and Universities,and New York StateLaborRelations Board10 353 U S 1 (1957)11 I Leg Hist 422 (1959)12 Idat 1150, 1084, 1582 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the language of Section 14(c) does notcompel the Board to assert jurisdiction, it doesmanifest a congressional policy favoring such asser-tion where the Board finds that the operations of aclass of employers exercise a substantial effect oncommerce.In light of these statutory guidelines, Syracuseand Cornell have called upon the Board to reex-amine the soundness of theColumbia Universitydoctrine as it applies to colleges and universitiestoday.13 Petitioners introduced extensive evidenceat the hearing to document their claim that educa-tional institutions as a class have not only a substan-tial,but massive, impact on interstate commerce.After carefully examining all the evidence sub-mitted, we are compelled to conclude that, what-ever guidance the 1947 Conference Report pro-vided to the situation which existed in 1951 whenColumbia Universitywas decided, the underlyingconsiderations no longer obtain two decades later.No claim is made that education is not still theprimary goal of such institutions. Indeed, more than2 million students are enrolled in colleges today, al-most double the number attending in 1951.14 Yet tocarry out its educative functions, the university hasbecome involved in a host of activities which arecommercial in character.Thus, the approximately 1,450 private 4- and 2-year colleges and universities in the United Stateshave on their payrolls some 247,000 full-timeprofessionals and 263,000 full- and part-time non-professionalemployees.15Operating budgets ofprivate educational facilities were an estimated $6billion in 1969, an increase of $300 million over theprevious fiscal year.16 Income is derived not onlyfrom the traditional sources, such as tuition andgifts,but from the purely commercial avenues ofsecurities investments and real estate holdings.Revenues of private institutions of higher educationfor fiscal year 1966-67 totaled over $6 billion."More than $1.5 billion of that sum came fromGovernment appropriations."' Private colleges anduniversities also realized a commercial profit of13 In the past it has been the nonprofit employer who has opposed Boardassertion of Jurisdiction In this regard,seeLovelace Foundationfor MedicalEducationand Research, 165 NLRB743, Leland Stanford Junior Universit',152 NLRB 704,MIT,152 NLRB 598,Universit) of Miami, Institute ofMarineScience Division, 146 NLRB 1448,Crony Brothers, NY Inc,146 NLRB 755, cf WoodsHole OceanographicInstitution,143 NLRB568""Projections of Educational Statisticsto 1975-76,"National Centerfor Education Statistics,1966, p II Nearly I million students left theirstates of origin to pursue their education, "Digest of Education Statistics,"U S Dept of Health, Education and Welfare, p 71 Another 110,000 arefrom foreign countries"A Fact Book of Higher Education,"AmericanCouncil on Education, 3d issue, p 8170.M "Numbers and Characteristics of Employees in Institutions of HigherEducation,"Higher Education, NationalCenterfor Educational Statistics,1966° "College and UniversityBusiness,"October 1968, McGraw-Hill""Financial Statistics of Institutions of Higher Education Current$70,678,000 from furnishing housing and food ser-vices.19Expenditures to operate and maintain theseacademiccommunitiesnecessarilyincludepurchases of food, furniture, office equipment, sup-plies, utilities, and the like, much of which is ob-tained through the channels of interstate com-merce.Merely to house its students the averageprivate college budgeted $323,000 for fiscal 1969,and allotted another $360,000 for food services.20Further, the expanding nature of higher- educationisreflected in the amount of new constructionbeing planned. In 1969, over 1,000 institutionsplanned some 3,000 separate building projects witha total estimated value of $4.35 billion, one-half bil-lion dollars more than was appropriated the preced-ing year.21Another phenomenon clearly distinguishing thecurrent situation from the one which existed in1951 is the expanded role of the Federal Govern-ment inhigher education. In the last 12 years alone,three legislative acts have been passed whichauthorizeallocationsofmillionsof dollars ofFederal aid for education.22 Total Federal funds forprivate and public education in 1969 amounted to$5 billion.23 This figure, moreover, does not includemoneys expended for student loans, sponsoredresearch, or Government-approved construction.Increased Federal financial involvement in edu-cation is paralleled by an expanding congressionalrecognition that employees in the nonprofit sectorare entitled to the same benefits which Federalstatutes provide to employees in the profitmakingsphere.24Of particular pertinence here is theamendment of the Fair Labor Standards Act in1966 extending coverage to nonprofit privateuniversities and hospitals. In 1968, the SupremeCourt upheld the constitutionality of the amend-ments, holding that such institutions are engaged incommerce.25 In support of this conclusion, theCourt stated,inter alia:"It is clear that labor condi-tions in schools and hospitals can affect commerce.... Strikes and work stoppages involving employeesFunds Revenues and Expenditures,"Higher Education,National Centerfor Educational Statistics, 1966'" Idat 14'B Idat 14-15"College and UniversityBusiness," September 1968, pp 52-592i"College and UniversityBusiness," January 1969, pp 37-40z2National Defense Education Act of 1958, Higher Education Act of1963, International Education Act of 1966 "American Universities andColleges," American Council on Education, pp 22-26z' "Digest of Educational Statistics," p 107, US Department of Health,Education and Welfare2'E g , the Social Security Law has been amended to permit educationalinstitutionsto elect coverage for their employees(Sec 210a, Social Securi-ty Act, 42 USC40) In November 1969, the House of Representatives ap-proved a bill which would extend unemployment insurance to educationalinstitutions(H R 14705)°Maryland v Wirtz,392 U S 183 CORNELL UNIVERSITY333of schools and hospitals, events which unfortunate-ly are not infrequent, obviously interrupt and bur-den this flow of goods across statelines. 1126Given the congressional amendments to theFLSA and the Supreme Court decision upholding -them,it is nolonger sufficient to say that merelybecause employees are in a nonprofit sector of theeconomy, the operations of their employers do notsubstantially affect interstate commerce.However, those who oppose Board jurisdictioncontend that many private colleges, unlike Cornelland Syracuse, have remained relatively small andlocal incharacter and labor disputes involving theiremployees do not burden interstate commerce.27They also allege that private colleges represent adecliningproportion of higher educationalinstitu-tionsin the UnitedStates.Therefore, if the Na-tional Labor Relations Board were to take jurisdic-tion, it would be over only a fractionalsegment ofthe field. A more logical approach, they submit, isto have all such institutions subject to State control,thereby avoiding the conflict and instability that al-legedly would result were both Federal and localagenciesto function withina singleState.We findno merit in these arguments.Itmay be true that Cornell and Syracuse countamong the largest of the private universities in thecountry.Nevertheless,within the class of em-ployers, there are a number which, althoughsmaller than these two universities, are sufficientlylarge so that their activities have a substantial im-pact on commerce.Itmay also be true that, in certain respects,public colleges and universities tend to be largerthan their private counterparts. Thus, only 29 per-cent of the student population is enrolled in privatecolleges and universities.28 Further, the rate ofgrowth in terms of numbers of public institutions ismore rapid than the growth rate for privateschools.29This does not diminish the fact that 2,102,000students are currently enrolled in private colleges,an increase of 21-1/2 percent in the past 5 years.30Moreover, there are still 489 more private collegesin this country than public ones.31 Although theprivate sector has not grown to the same extent ashas the public on a sheer percentage basis, it hasgrown substantially.32In any event, we note that in all cases where theBoard applies a size criterion, expressed in dollarvolume, in its assertion of jurisdiction, a portion ofthe industry is relegated to the State or other con-trol.While complete uniformity in the applicationof Federal or state controls might be desirable intheory, in practice the resulting remission to statecontrolof those enterprises falling - below theBoard's own jurisdictional standard has not in thepast resulted in substantial instability or uncertaintyin the application of the law.The evidence clearly establishes that universitiesareenlargingboth their facilitiesand theireconomic activities to meet the needs of mountingnumbers of students. Greatly increased expendi-tures by the Federal Government also testify to anexpanding national interest in higher education.Keeping pace with these developments is the surgeof organizational activity taking place among em-ployees on college campuses.With or withoutFederal regulation, union organization is already afait accompliatmany universities.33 Indeed, labordisputes have already erupted at a number ofuniversities.39 As advancing waves of organizationalswell among both nonprofessional and academicemployees, it is unreasonable to assume that suchdisputes will not continue to occur in the future.As noted previously, Section 14(c) was enactedprimarily to provide forums to resolve labordisputes for those employers and employees whowere denied Federal relief. Congress was awarethat by 1959 only 12 States had any labor relationslaw.35Presumably, Congress then expected that theother States would establish agencies to fill thevoid. If so, these expectations have been disap-pointed. To date, a total of 15 States have enactedlabor-managementlegislation.36 In only eight ofthese States has thelegislationbeen written or in-terpreted so as to expressly cover employees of28 Idat 194, 195'rWe note,for example,that among the 51 member institutions of theAssociation of Independent CaliforniaColleges andUniversities, 37 re-ported annual operating expendituresof over $1 million Fiveinstitutionsdid notreport.Appendixes A and B,amicuscuriaebrief ofIndependentCalifornia Collegesand UniversitiesS8 "A Fact Bookon HigherEducation," American Council on Educa-tion,Washington,D C , Issue No 1, 1969, p 9009'Id'0 "Opening Fall Enrollment in HigherEducation,"Higher Education,National Center for Education Statistics, 1968, p 5.ii "A Fact Bookon Higher Education,"IssueNo 3, p 8117' Id Private institutionshave increasedin numberfrom 1,218 in 1951 to1,489 in 1968' See Tracy Ferguson,"CollectiveBargaining in Universitiesand Col-leges," 19 Lab LawJ 778, 791-8049° E g , at Duke University, over 600 students and faculty membersdemonstrated to back demands that the wages of nonacademic employeesbe raised NewYorkTimes, July 8,1968Alsoduring the 1968 studentdemonstrations at ColumbiaUniversity,a student group was quoted as say-ing "the cafeteria workers on campus who are almost entirely Negro orPuerto Rican-they still aren'tallowed to organize Someof them havebeen working herefor 10 years" New Yorker, May 4, 1968, p 4335 1 Leg Hist 42238Colorado,Connecticut,Hawaii, Kansas, Massachusetts,Michigan,Minnesota,New York, NorthDakota, Oregon,Pennsylvania, RhodeIsland,Utah,Vermont, and Wisconsin,Tracy Ferguson, "CollectiveBargaining in Universitiesand Colleges," 19 Lab Law J 778, 786-789 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivate educational institutions.37Moreover, evenin those eight, the laws may be inadequate. For ex-ample, New York for years has had an equivalentof the Wagner Act, yet it contains no remedies forunfair labor practices which may be committed byunions.To put it another way, there are 35 Stateswithout labor codes under which matters such asunion organization,collective bargaining, and labordisputes may be determined.Consequently, we are convinced that assertion ofjurisdiction is required over those private collegesand universities whose operations have a substantialeffect on commerce to insure the orderly, effective,and uniform application of the national labor pol-icy.In view of all the foregoing considerations, wecan no longer adhere to the position set forth in theColumbiaUniversitydecision.Accordingly, thatcase is overruled. Charged with providing peacefuland orderly procedures to resolve labor con-troversy, we conclude that we can best effectuatethe policies of the Act by asserting jurisdiction overnonprofit, private educational institutions where wefind it to be appropriate.At thistime,theBoard is not prepared toestablish jurisdictional standards for nonprofit col-leges and universitiesas a class,for the instantproceedings do not give us a sufficient basis forselectingan appropriate measure by which to deter-mine whether the policies of the Act will be effec-tuated by the exercise of jurisdiction in a particularcase.Therefore, we leave the development of anappropriate jurisdictional standard for subsequentadjudication.Whatever dollar-volume standard we ultimatelyadopt forassertingjurisdiction over educational in-stitutions can best be left to determination in futuresituationsinvolving institutions which are far nearerthe appropriate dividing line. In view of the forego-ing facts disclosing the substantial involvement inoperations in commerce and affecting commerceby Cornell and Syracuse Universities, there is noquestion that Cornell and Syracuse are engaged incommerce within the meaning of the Act. Ac-cordingly, we find that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employers."The eight States areColorado,Connecticut,Hawaii, Massachusetts,Michigan,Minnesota,New York,and Wisconsin.9eAs described in the RM petition the unit includes.All full-time and regular part-timehourlypaid service and main-tenance employees,including those in the following departmentscustodial,steam station,mailing, telephone and warehouse,electric,plumbers and steam fitting, machine shop and garage and tin shop,carpenters,painters and masons, laborers andgrounds, night opera-tions, dormitory maintenanceAdditionally,the hourly paid nonclen-3.Service Employees International Union, Local200, AFL-CIO, was elected collective-bargainingrepresentative for a unit of full-time and regularpart-time serviceand maintenance employees atSyracuse Universityin an electionconducted underthe direction of the New York State Labor Rela-tions Board 38At thehearing inthe instant proceeding, theUniversity and Local 200 virtually stipulated to theappropriateness of the above unit andwere en-gaged at thattime incollectivebargaining. Bothparties have urged the Board to honor the state cer-tification of the Local in the event jurisdiction is as-serted.It is well established that the Boardwill recognizethe validity of state-conductedelectionsand certifi-cations where that election procedure was free ofirregularities and reflected the true desires of theemployees.39 Sinceneither party contends that thestate-conducted election was attended by any ir-regularities, we shall accord the same effect to theresults of the state election as we would attach to adetermination of representatives based upon anelection conducted by the Board. Accordingly,there is no question concerning representation ofSyracuse University employees at this time.Weshall, therefore,dismissSyracuse University's peti-tion.4.A question affecting commerce does existconcerning the representation of certain employeesof Cornell University within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.Cornell has filed a petition seeking an election ina unit of all the University's nonacademic, nonsu-pervisory employees throughout the State of NewYork. Civil Service Employees Association agreesthat a statewide unit is appropriate. Association ofCornell Employees-Libraries (ACE) requests aseparate unit for approximately 270 nonprofes-sional, nonsupervisory employees of the Cornelllibraries on the Ithaca campus. Staff Association ofthe Metropolitan District Office, School of Industri-alRelations, Cornell University, United Federationof College Teachers, Local 1460 (UFCT), contendsthat a unit composed of 17 professionals and 20nonprofessionals in the district office of the NewYork State School of Industrial Relations located inNew York City is appropriate.cal employees in the purchasing department workingat the AinsleyDrive warehouse,and the stockroom clerkin the bookstore depart-ment at thewarehouseand the bookstore truckdriversse SeeWestern MeatPackers, Inc ,148 NLRB 444, enforcement deniedon grounds unrelated to generalrule.N.L R B v Western Meat Packers,Inc., 380 F 2d 804 (C A. 10),West Indian Co. Lid,129 NLRB 1203, OhnMathiesonChemical Corporation,115 NLRB 1501,T-H Products Compan',,113 NLRB 1246 ACE UnitCORNELL UNIVERSITY335In terms of the University's organizational struc-ture, the libraries constitute a separate administra-tive unit. As such, this unit has established its ownwork rules and administers its own budget. Thereare 13 separate libraries on the Ithaca campus, withtwo-thirds of all proposed unit employees located inthemain library. The ratio between library em-ployees and others housed in the same building va-ries from 3 to 80 percent, depending on the size ofthe particular library.There was conflicting testimony as to whetherthe nonprofessional employees' work in the libra-ries is distinct. On the other hand, there were asser-tions that, although much library work today isdone by nonprofessionals, it is of semiprofessionalcharacter requiring a certain amount of training.Thus, new library employees now receive an 8- to10-hour orientation as well as on-the-job training.Forty percent of the jobs allegedly require a collegebackground. There are 9 job titles identifying posi-tions which exist solely within the library system; 17other classifications are used campuswide. How-ever, while the nine job titles may be singular, ap-parently the job content is not. For example, "libra-ry assistants," "library searchers," and "proof-readers" perform duties comparable to many uni-versity clericals, research aides, and proofreadersthroughout the campus.With respect to employee interchange, 12 librarypositions were filled by employees transferring fromother campus jobs during the 1967 academic year.During this time, 46 promotions and 1 1 transfers inthe library system were of library employees. Over60 percent of new hires were recruited from offcampus.ACE, formed as a labor organization approxi-mately 2-1/2 years ago, has a constitution and adues-payingmembershipandholdsregularmeetings. It has never been officially recognized bythe University nor entered into collective-bargain-ing negotiations, but has represented library em-ployees at a number of meetings held with Universi-ty administrators and has handled numerous unit-wide grievances as well as those of individual em-ployees.UFCT UnitBecause it is located some 280 miles from Ithaca,the New York City extension office of the Industri-al and Labor Relations School (ILR) is accorded agreat degree of autonomy. It controls its own hir-ing, establishes vacation and holiday schedules in-dependently, and proposes its own programs andcurricula tailored to the particular needs and de-mands of its New York City clientele. Its locationfurther requires that certain employment practicesbe followed in conformance with area standards.For example, employees are frequently hired abovetheminimum wage to compete with the higherwage market in the city. The workweek is 35 hours,whereas at the main campus it is 38-3/4 hours.Holidays are in accord with those granted in thearea.However, there is testimony to the effect that theautonomy accorded to the ILR School's New YorkCity office merely reflects Cornell's policy to grantrelative independence to all its administrative de-partments. Thus, other departlent heads have con-siderable latitude in such matters as hiring and ar-ranging work schedules and vacation leave. Thethree other ILR extension branches located inIthaca,Albany, and Buffalo also gear their pro-gramstomeet specific local needs. Additionally,Cornell has other facilities in New York City whichadapt employment practices to meet area stan-dards.Further, it does not appear that the functions ofthe nonprofessional employees at the New YorkCity ILR office are distinct. Their job classificationsand duties parallelsimilartitles and duties on theIthaca campus.Statewide UnitThere is considerable evidence that the opera-tions of Cornell's facilities scattered throughout theState are integrated and centralized and that a com-munity of interests is shared by all of its nonprofes-sional employees. Thus, the director of personneltestified that the personnel department establishesemployment practices and labor relations policiesfor the entire University. This department conductsrecruitment, interviews applicants, and refers themto job vacancies, although actual hiring is done bythe respective department heads. It also determinesthe benefits to which employees are entitled andslots employees into various levels of the wagescale. Job titles of Cornell employees are identicalthroughout the State.Meetings are held occa-sionally for new employees, and there is somesecretarialtrainingoffered. Job vacancies areposted throughout the University, and there is cam-puswide bidding and transfers. Although recruit-ment and hiring for installations remote from Ithacaare decided at the particular site, classification ofpositions is still done by a central office at the maincampus. Financial records are maintained andchecks are issued from the Ithaca campus.Additionally,Cornellhas developed uniformguidelines covering such matters as attendance, 336DECISIONSOF NATIONALLABOR RELATIONS BOARDleaves of absence, vacations, holidays, tardiness,discipline, overtime, and seniority applicable to allits employees. With few exceptions, all Cornell em-ployees participate in many of the same fringebenefit programs such as workmen's compensation,disability, life insurance, retirement'40 and a tuitionscholarship plan for children.In determining whether a particular group of em-ployees constitutes an appropriate unit for bargain-ing where an employer operates a number of facili-ties, the Board considers such factors as prior bar-gaining history, centralization of management par-ticularly in regard to labor relations, extent of em-ployee interchange, degree of interdependence orautonomy of the plants, differences or similaritiesin skills and functions of the employees, and geo-graphical location of the facilities in relation toeach other.41 We are mindful that we are enteringinto a hitherto uncharted area. Nevertheless, we re-gard the above principles as reliable guides to or-ganization in the educational context as they havebeen in the industrial, and will apply them to thecircumstances of the instant case.Although ACE has acted informally in behalf ofthe library employees in the handling of grievances,it has never negotiated a collective-bargaining con-tract for them, nor has it been recognized as theirbargaining representative. Apart from the fact thattheseemployeeshaveorganizedthemselvesseparately, there is little which justifies establishinga separate bargaining unit for them. Their work andskills are similar to those of many other employeeson the Ithaca campus, and they enjoy the sameworking conditions and benefits as other Cornellemployees. In view of the foregoing, we do not findthat the library employees possess a sufficientlyseparate community of interest which would war-'rant establishing the separate unit sought by ACE.We reach the same conclusion as to the em-ployees of the Industrial Relations School. In the in-dustrial context, our practice is to find a singleplant of a multiplant employer presumptively ap-propriatewhere that facility is geographicallyseparated from the others, where the operations ofthe single plant are not integrated with those ofother plants, where there is a degree of local40 Employeesof the four "contract"colleges atCornell, i e , those whichare fundedby theState of NewYork,participate in a separate state retire-ment program41 See, eg,J W Mays, Inc ,147 NLRB 968,American Linen Suppl) Co ,Inc,129 NLRB 99342 See, e g,Haag DrugCompany,Incorporated,169 NLRB 877, Sav-OnDrugs, Inc,138 NLRB 103243 See, e g,PacificDrive-In Theatres Corp,167 NLRB 661,Adams DrugCo , Inc ,164 NLRB 594, enforcement denied sub nomLocal 1325,RetailClerksInternationalAssociation, AFL-CIO,414 F 2d 1194 (C A D.C );State FarmMutual AutomobileInsuranceCompany,158 NLRB 925managerial autonomy, and where no other union isseeking a larger unit.42In the instant proceeding, a few of these factorsare present. The ILR School New York City branchis located at a considerable distance from the maincampus and it is relatively autonomous in its opera-tions.Were there no countervailing considerationsinvolved, we might find justification for the bar-gaining unitclaimed by the UFCT.There are, however, other criteria which must betaken into account here. We find it significant thatthe nonprofessional employees of the ILR Schoolperform the same duties as many other Cornell em-ployees in the same job classifications, and they areequally subject to the uniform and centralized em-ployment practices of the University. Further, thereisno prior collective-bargaining history for theseemployees. Finally, there is a union which is seek-ing abroad inclusive unit coextensive with the Em-ployer'sadministrativeand geographic bounda-ries."' In light of these circumstances, we find that aunit limited to the employees of the New York CityILR School is not appropriate. We find, instead,that the appropriate unit is one which is statewidein scope.Accordingly, we shall dismiss the petitions inCases 3-RC-4768, 3-RM-440, and 3-RM-441and, in agreementwith Cornell and CSEA, we findthat the following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All nonsupervisory, nonprofessional employeesof Cornell University within the State of NewYork, excluding employees of the medical col-lege and nursing school in New York City,skilled trades employees on the Ithaca campuswho are currently represented, guards, con-fidentialemployees, professional employeesand supervisors as defined in the Act.ORDERIt is hereby ordered that the petitions filed inCases 3-RM-433, 3-RC-4768, 3-RM-440, and3-RM-441 be, and they hereby are,dismissed.[Direction of Election" omitted from publica-tion.]44Anelection eligibility list, containing the namesand addresses of allthe eligible voters, mustbe filed by the Employer with theRegionalDirector forRegion3 within 7 daysafter the dateof thisDecision andDirectionof ElectionThe RegionalDirector shallmake the list availableto all parties to the election No extensionof time to file thislist shall begrantedby theRegional Director except inextraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting asidethe election wheneverproper objections are filed.Excelsior UnderwearInc,156 NLRB 1236